          Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 1 of 7




 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 Thomas Segal (SBN 222791)
    thomas@setarehlaw.com
 3 Farrah Grant (SBN 293898)
    farrah@setarehlaw.com
 4 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 5 Beverly Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   LAKEYSHA KAUFMAN
 8

 9                              UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11

12 LAKEYSHA KAUFMAN, on behalf of             Case No. 3:20-cv-01213
   herself, all others similarly situated,
13                                            NOTICE OF MOTION AND MOTION TO
                    Plaintiff,                REMAND; MEMORANDUM OF POINTS
14                                            AND AUTHORITIES
           vs.
15                                            Hearing Date: September 24, 2020
   MARSH AND MCLENNAN COMPANIES,              Hearing Time: 9 a.m.
16 INC., a New York Corporation; MARSH        Location:     Courtroom 4, 5th floor
   USA, INC., A New York Corporation; and     Judge:        Honorable Edward Davila
17 DOES 1 through 50, inclusive,

18               Defendants.

19

20

21

22

23

24

25

26

27

28

                                                          Memorandum of Points and Authorities ISO
                                                               Plaintiff’s Motion to Remand Action
            Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 2 of 7




 1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE on September 24, 2020 at 9 a.m., or as soon thereafter as may be

 3 heard on the 5th floor in Courtroom 4 of the United States District Court for the Northern District of

 4 California, Plaintiff LAKEYSHA KAUFMAN (“Plaintiff”) will and hereby does move this Court

 5 for an order remanding this case to the Superior Court for the State of California, County of Santa

 6 Clara.

 7          This Motion is made on the grounds that this Court lacks subject matter jurisdiction over this

 8 Action (the Court’s subject matter jurisdiction is limited to the four corners of the removal).

 9 Defendant removes this action on the grounds of federal question jurisdiction. Defendant’s assertion

10 that there is federal question jurisdiction under 28 U.S.C. § 1331 must fail as there is no Article III

11 standing for Plaintiff’s background check claims and therefore the claims should be remanded.

12          This Motion is based on this Notice of Motion and Motion, Memorandum in Support

13 thereof, the Reply Brief (if any), all papers and pleadings on file with the Court in this action, and

14 on any and all further oral and documentary evidence as the Court may consider in connection

15 with the hearing on this Motion.

16

17
                                           Respectfully submitted,
18                                         SETAREH LAW GROUP
19

20 Dated: July 14, 2020                    BY /s/ Thomas Segal
                                           SHAUN SETAREH
21                                         THOMAS SEGAL
22                                         FARRAH GRANT
                                           Attorneys for Plaintiff
23                                         LAKEYSHA KAUFMAN

24

25

26

27

28
                                                       1
                                                                      Memorandum of Points and Authorities ISO
                                                                           Plaintiff’s Motion to Remand Action
              Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 3 of 7




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2      I.        INTRODUCTION

 3           This Court should remand the action to state court because there is no basis for subject

 4 matter jurisdiction. This action is brought in part under the Fair Credit Reporting Act (“FCRA”), a

 5 statute which allows for statutory damages for a willful violation in the absence of actual damages.

 6 Plaintiff asserts that Defendants willfully violated the statute in derogation of her rights but does not

 7 assert that she incurred any economic or otherwise concrete injury as required for Article III

 8 standing and federal court jurisdiction. Therefore, this action should be remanded to the Superior

 9 Court of the State of California, County of Santa Clara to be resolved on the merits. Multiple district

10 courts have remanded similar FCRA cases including at least two recent decisions from the Northern

11 District.

12      II.       STATEMENT OF FACTS AND PROCEDURAL HISTORY

13            On January 17, 2020, 2020, Plaintiff Lakeysha Kaufman (“Plaintiff”) filed a putative class

14 action complaint (“Complaint”) against Defendants in the Superior Court for the State of California,

15 County of Santa Clara, Case No. 20CV361891. The complaint alleged one cause of action (1)

16 Violation of 15 U.S.C. §§ 1681b(b)(2)(A) (Fair Credit Reporting Act (“FCRA”)). The complaint

17 was served on Defendants on January 22, 2020.

18            Thereafter, on February 18, 2020, Defendants removed the action to federal court pursuant

19 28 U.S.C. § 1331. See ECF No. 1, Notice of Removal ¶7-8. Pursuant to this Court’s ADR Local

20 Rules, the Parties then met and conferred regarding alternative dispute resolution options and

21 agreed to explore resolving this case through private mediation. On May 11, 2020, the Parties

22 jointly stipulated that all proceedings in this action were to be stayed pending the Parties’ attempt to

23 resolve the case through private mediation. See ECF No. 16. On May 12, 2020, the Honorable

24 Edward J. Davila granted the Parties’ joint stipulation and continued the Parties’ Case Management

25 Conference (“CMC”) to August 6, 2020. See ECF No. 17. Pursuant Honorable Edward J. Davila’s

26 Order, the Parties were to file a joint CMC statement by July 27, 2020. In accordance with this

27 Order, the Parties coordinated with David A. Rotman – Mediated Negotiations to set a date for the

28 anticipated mediation. The date July 27, 2020 was held open for the Parties pending confirmation.
                                                        2
                                                                       Memorandum of Points and Authorities ISO
                                                                            Plaintiff’s Motion to Remand Action
            Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 4 of 7




 1 Despite repeated efforts by Plaintiff’s Counsel to confirm mediation on this date, Defendants’

 2 Counsel stalled, refused to confirm the date, and called off all efforts to mediate the case on June

 3 24, 2020.

 4      III.      DISCUSSION

 5                A. DEFENDANT HAS FAILED TO ESTABLISH THAT THERE IS ARTICLE
                     III STANDING IN FEDERAL COURT FOR THIS CASE
 6

 7             The burden of establishing federal jurisdiction is on the party seeking removal. Valdez v.

 8 Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir.2004). Article III of the Constitution limits the

 9 subject matter jurisdiction of federal courts to “Cases” or “Controversies.” Lujan v. Defenders of

10 Wildlife, 504 U.S. 555, 559 (1992). “To state a case or controversy the plaintiff must show standing.

11 Arizona Christian School Tuition Org v. Winn, 131 S.Ct. 1436, 1442 (2011). Standing consists of

12 three elements. Id. “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

13 to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

14 judicial decision.” Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) ). At the

15 pleading stage, the plaintiff must clearly allege facts demonstrating each element. “The injury-in-

16 fact requirement requires a plaintiff to allege an injury that is both ‘concrete and particularized’ and

17 ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Friends

18 of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 180-181

19 (2000) (emphasis added).

20             In Spokeo, the Supreme Court addressed this issue directly:

21                    Congress' role in identifying and elevating intangible harms does not mean that a
                      plaintiff automatically satisfies the injury-in-fact requirement whenever a statute
22                    grants a person a statutory right and purports to authorize that person to sue to
                      vindicate that right. Article III standing requires a concrete injury even in the context
23                    of a statutory violation. For that reason, Robins could not, for example, allege a bare
                      procedural violation, divorced from any concrete harm, and satisfy the injury-in-fact
24                    requirement of Article III. See Summers, 555 U.S., at 496, 129 S. Ct.
                      1142 (“[D]eprivation of a procedural right without some concrete interest that is
25                    affected by the deprivation ... is insufficient to create Article III standing”); see
                      also Lujan, supra, at 572, 112 S. Ct. 2130. Spokeo, 136 S. Ct. at 1549.
26
               Applying the principles above, the Supreme Court concluded that a plaintiff cannot satisfy
27
     Article III “by alleging a bare procedural violation” of the FCRA because the procedural violation
28
                                                         3
                                                                         Memorandum of Points and Authorities ISO
                                                                              Plaintiff’s Motion to Remand Action
           Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 5 of 7




 1 may result in no harm. Id. at 1550. “For example, even if a consumer reporting agency fails to

 2 provide the required notice to a user of the agency’s consumer information, that information

 3 regardless may be entirely accurate. In addition, not all inaccuracies cause harm or present any

 4 material risk of harm.” Id.

 5              B. THE MATTER SHOULD BE REMANDED BECAUSE THERE IS NO
                   SUBJECT MATTER JURISDICTION OVER THE CLAIMS IN THE
 6                 COMPLAINT

 7          In an ordinary removal case, “[i]f at any time before final judgment it appears that the
 8 district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

 9 1447(c); see also Polo v. Innoventions International, LLC, 833 F.3d 1193 (9th Cir. 2016).

10          Defendants’ assertion of federal question jurisdiction under 28 U.S.C. § 1331 fails because
11 while the complaint contains claims under the federal Fair Credit Reporting Act, there is no subject

12 matter jurisdiction over those claims because Article III standing is lacking.

13          Two recent decisions from this district have remanded similar standalone disclosure cases
14 where the complaint did not allege a concrete injury as a result of the legally non-compliant

15 disclosure form. In Kirkland v. Estes Forwarding Worldwide LLC, Case No. 18-cv-07324-LB, and

16 Jennifer Rivera v. Wells Fargo Bank, N.A., Case No. 17-cv-06885-JD to state court for lack of

17 Article III standing. Another district court in this district reached the same conclusion in Williams v.

18 Nichols Demos, Inc., 2018 WL 3046507 (N.D. Cal. 2018). In Williams, the plaintiff asserted

19 violations of the Fair Credit Reporting Act and its California counterpart the Investigative

20 Consumer Reporting Agencies Act due to failure to provide a stand-alone disclosure form, instead

21 providing a form which included extraneous information. Id. at *2. Similarly, the Complaint in this

22 case alleges:

23          Under the FCRA, it is unlawful to procure or cause to be procured, a consumer report or
24          investigative consumer report for employment purposes unless the disclosure is made in
25          a document that consists solely of the disclosure and the consumer has authorized in writing,
26          the procurement of the report. (citation) The inclusion of ……..other extraneous information
27          therefore violates section 1681b(b)(2)(A) of the FCRA. Class Action Complaint ¶ 52.
28
                                                      4
                                                                      Memorandum of Points and Authorities ISO
                                                                           Plaintiff’s Motion to Remand Action
            Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 6 of 7




 1          In Williams Judge Davila concluded that federal subject matter jurisdiction was lacking due

 2 to a lack of concrete harm and therefore lack of Article III standing. Here, Plaintiff does not assert

 3 any economic or other concrete injury. Where federal jurisdiction is lacking due to lack of Article

 4 III standing, the proper course is remand to state court as multiple courts have found in remanding

 5 FCRA cases. For example in Lee v. Hertz Corporation, 2016 WL 7034060 *6 (N.D. Cal. 2016) the

 6 district court granted a motion to dismiss but remanded the action to state court. Similarly, in

 7 Larroque v. First Advantage LNS Screening Sols, Inc., 2016 WL 4577257*7-8 (N.D. Cal. 2016) the

 8 district court remanded the action to state court. see also Accord Terrell v. Costco Wholesale Corp.,

 9 2017 WL 2169805 *2 (N.D. Cal. 2017); Bercut v. Michaels Stores, Inc., 2017 WL 2807515 *5

10 (N.D. Cal. 2017); Edelstein v. Westlake Wellbeing Properties, LLC, 2017 WL 54955153*3 (C.D.

11 Cal. 2017) (“Since the California Constitution does not contain a ‘case or controversy’ requirement

12 like the one in the Federal Constitution, Plaintiffs may fare better in state court.”)

13              C. STATE LAW CLAIMS MUST BE REMANDED

14          When federal claims are dismissed for lack of constitutional standing, the Court cannot

15 retain supplemental jurisdiction over similar state law claims. Scott v. Pasadena Unified School

16 Dist. 306 F3d 646, 664 (9th Cir. 2002); Arena v. Graybar Elec. Co., Inc. (5th Cir. 2012) 669 F3d

17 214, 225. Here, since federal jurisdiction is lacking due to lack of Article III standing, the Court has

18 no discretion to retain supplemental jurisdiction over Plaintiff's state law claims.

19              D. CONCLUSION

20          For the reasons set forth above this Court should grant Plaintiff’s Motion to Remand this

21 case to state court.

22

23

24

25

26

27

28
                                                       5
                                                                       Memorandum of Points and Authorities ISO
                                                                            Plaintiff’s Motion to Remand Action
           Case 5:20-cv-01213-EJD Document 20 Filed 07/14/20 Page 7 of 7




 1                                 Respectfully submitted,

 2                                 SETAREH LAW GROUP

 3
     Dated: July 14, 2020          BY /s/ Thomas Segal
 4                                 SHAUN SETAREH
 5                                 THOMAS SEGAL
                                   FARRAH GRANT
 6                                 Attorneys for Plaintiff
                                   LAKEYSHA KAUFMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              6
                                                             Memorandum of Points and Authorities ISO
                                                                  Plaintiff’s Motion to Remand Action
